Citation Nr: 1806164	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  09-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of micromastia. 

2. Entitlement to service connection for left foot plantar fasciitis. 

3. Entitlement to service connection for shin splints of the left lower extremity.

4. Entitlement to an initial rating in excess of 10 percent prior to March 22, 2011 and 20 percent disabling from March 22, 2011 to the present for the service-connected low back strain with bulging disc.

5. Entitlement to an initial rating in excess of 10 percent for the service-connected right knee disability. 

6. Entitlement to a compensable initial rating for the service-connected shin splints of the right lower extremity. 



REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2001 to October 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2009, the Veteran testified at a Board hearing before a retired Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  In October 2017, the Veteran was notified of her right to a new hearing before a different Veterans Law Judge.   The Veteran did not respond, thus waiving her right to a new hearing.  

This matter came before the Board in February 2017, at which time the Board remanded the matter for VA examinations and updated treatment records.  The Board is satisfied that there has been substantial compliance with the remand; thus, no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board previously referred a claim for service connection for irritable bowel syndrome.  No action has yet been taken on that claim and the Board does not have jurisdiction over it.  The Veteran also filed an informal claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU) in April 2009.  There has likewise been no action on that claim.  Importantly, the Veteran did not specify what service-connected disability or disabilities preclude her from employment.  The Board thus finds that it is not appropriate to take jurisdiction over the TDIU claim at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As the Board lacks jurisdiction over both claims, they are REFERRED to the agency of original jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to service connection for left foot plantar fasciitis and left leg shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's breast reduction surgery resulted in two scars.   

2. Prior to March 22, 2011, the Veteran's low back disability was manifested by, at worst, flexion to 75 degrees with objective evidence of pain, and no evidence of ankylosis, radiculopathy, or other neurologic abnormality. 

3. From March 22, 2011 to the present, the Veteran's low back disability has been manifested by, at worst, flexion to 40 degrees with objective evidence of pain but no evidence of ankylosis. 

4. The Veteran's right knee disability has been manifested by, at worst, flexion to 50 degrees and extension to 0 degrees with pain for the entire period on appeal.

5. From January 25, 2013 to April 4, 2013, the Veteran's right knee disability was also manifested by a meniscal tear with frequent episodes of locking, pain, and effusion. 

6. From April 4, 2013 to the present, the Veteran's right knee disability was manifested by symptoms of a meniscal surgery, including pain, effusion, and locking.  

7. The Veteran's right leg shin splints are manifested by intermittent pain and occasional functional impairment, and do not cause limitation of motion or associated knee or ankle disabilities.    


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of breast reduction surgery based on scarring have been met.  38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for a rating in excess of 10 percent for the low back disability prior to March 22, 2011, and in excess of 20 percent thereafter, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5237 (2017).

3. The criteria for a rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5099-5019 (2017).

4. The criteria for a separate 20 percent for the right knee disability under Diagnostic Code 5258 were met from January 24, 2013 to April 4, 2013.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5258 (2017).

5. The criteria for a separate 10 percent for the right knee disability under Diagnostic Code 5259 have been met from April 4, 2013 to the present.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5258 (2017).

6. The criteria for a compensable rating for the right leg shin splints disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5099-5024 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the June 2017 Supplemental Statement of the Case; thus, all due process considerations have been satisfied. 

Further, the Veteran has not alleged any deficiency with the conduct of her Board hearing with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Service Connection for Micromastia Residuals

The Veteran contends that she has residuals from her breast reduction surgery that warrant service connection.  Specifically, during October 2009 Board hearing, she testified that she continues to have back pain after the procedure.   The Veteran was afforded a VA examination in April 2017 to assist in assessing her claim.  After examination, the examiner concluded that the Veteran's "mechanical low back condition (for which she is service connected) is the same as the mechanical back pain which has persisted to some degree after the breast reduction surgery."  

Service connection is not warranted for any back pain that remains following the breast reduction surgery because it would constitute impermissible pyramiding.  See 38 C.F.R. §4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  She is currently rated for a low back strain based on limitation of motion of the lumbar spine, caused by pain, under Diagnostic Code 5237.  It is clear her from statements and the VA examination that these symptoms are comingled with those symptoms that remain after her breast surgery.  Accordingly, to the extent the Veteran seeks service connection for back pain caused by her breast surgery, pain alone does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  Accordingly, the claim is denied on this basis.  

The Board finds, however, that service connection is warranted for scars due to her breast reduction surgery.  The April 2017 scars examination revealed two scars due that are painful, 25 centimeters by .4 centimeters (left breast), and 22 centimeters by .3 centimeters (right breast).  The RO indicated in the 2017 supplemental statement of the case that the Veteran has already been granted service connection for the residual scars from the breast reduction surgery, but the Board can find no evidence of that.   

Higher Initial Rating for the Low Back Disability

The Veteran contends that she is entitled to an initial rating in excess of 10 percent prior to March 22, 2011 and 20 percent disabling from March 22, 2011 to the present for her service-connected low back strain with bulging disc.

Prior to March 22, 2011, the Veteran was afforded one VA examination in June 2007 to assist in assessing the severity of her low back disability.  Range of motion testing showed flexion to 90 degrees with objective evidence of pain at 75 degrees, and did not show flare-ups or additional loss of function caused by incoordination, weakness, or fatigue.  Total combined range of motion for the thoracolumbar spine was also greater than 120 degrees.  The examiner also noted that the straight leg test was negative and there were no neurologic abnormalities. 

A private chiropractic evaluation was conducted in August 2008.  The Board is unable to utilize the results, however, because the lumbar and thoracic spines were measured separately.  Additionally, the normal ranges for the lumbar and thoracic spines are not the same as those outlined in VA's regulations.  See 38 C.F.R. § 4.71a, Note (2).  Accordingly, the Board is unable to utilize these results to assess the severity of her disability at that time. 

VA and private medical records from this period show consistent complaints of low back pain that occasionally radiated down the left lower extremity.  EMG testing was conducted in January 2009 and revealed no electrophysiological evidence of acute or chronic left lumbosacral radiculopathy.  Accordingly, a separate rating is not warranted for a neurologic abnormality during this period.  

In light of the lay and medical evidence, the Board finds that a rating in excess of 10 percent is not warranted prior to March 22, 2011.  Testing revealed flexion to 75 degrees, with pain, and a total combined range of motion to greater than 120 degrees.  Additionally, while the Veteran complained of radiating pain, straight leg testing was negative and EMG testing was normal. 

The Board has also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran reports back pain and limited range of motion, these symptoms are specifically contemplated by her rating.  Importantly, her rating is based on the extent to which pain and other symptoms limit her range of motion.  

The Board further finds that she is not entitled to a rating in excess of 20 percent from March 22, 2011 to the present.  During this period, the Veteran was afforded VA examinations in March 2011, April 2013, February 2015, and April 2017.  The examinations showed, at worst, flexion to 40 degrees with objective evidence of pain.  Only the April 2013 examination documented additional loss of motion after to repetitive use testing and the additional loss was not sufficient to warrant a 40 percent or higher rating.  None of the examinations found ankylosis or similar symptoms. 

In February 2015, the examiner documented mild radiculopathy on the right side.  The April 2017 examination affirmed the diagnosis of mild radiculopathy.  The Veteran is currently service-connected for mild right lower extremity radiculopathy, effective February 19, 2015.  The March 2011 and April 2013 examinations found no evidence of radiculopathy on either side, despite complaints of radiating pain, and none of the examinations documented other neurologic abnormalities.  Accordingly, the Veteran is not entitled to a higher or earlier rating for the right side radiculopathy or a separate rating for another neurologic abnormality. 

The Board also reviewed the private medical records associated with the claims file.  October 2013 and July 2014 records showed negative straight leg raise testing, bilaterally, and the impression was low back pain without radiation.  Records from August 2014 to December 2014 show, at worst flexion to 80 degrees and no evidence of ankylosis.  The Board notes that one private physical therapy record shows flexion to 30 degrees only.  This record, however, appears to be an outlier as her treating provider's records show flexion to 80 degrees at monthly visits from August 2014 through December 2014, including in November 2014.  The Board therefore found the private medical records from her treating physician and the VA examinations results more probative than the singular physical therapy report. 

The Board acknowledges the Veteran's contention that she is entitled to a higher rating.  The Board, however, finds that the lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of the impairment associated with the Veteran's back disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

The Board has also considered whether the Veteran is entitled to a higher rating due to functional impairment for this period under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran reports back pain and limited range of motion, these symptoms are specifically contemplated by her rating.  Importantly, her rating is based on the greatest extent to which pain and other symptoms limit her range of motion.  

Higher Initial Rating for the Right Knee Disability

The Veteran contends that she is entitled to an initial rating in excess of 10 percent for her service-connected right knee disability because it gives out while running, impairs her ability to perform a deep knee bend, and causes swelling and pain. 

She was afforded a VA examination in July 2007 which revealed normal range of motion and strength.   She was afforded another VA knee examination in March 2011 and reported pain, popping, locking, giving way, swelling, and difficulty with prolonged standing, walking, and sitting.  She denied flare-ups.  A physical examination revealed flexion to 50 degrees with pain, extension to 0 degrees, and no additional loss of function due to repetitive use testing, pain, incoordination, weakness, lack of endurance, or fatigue.  There was no evidence of erythema, edema, or crepitus, and stability tests were normal.  Additionally, diagnostic testing did not reveal dislocation or removal of cartilage, ankylosis, or genu recurvatum. 

Private medical records are associated with the claims file.  In January 2013, she reported complaints of pain, giving way, and catching.  A physical examination revealed crepitus, grinding, tenderness, and mild discomfort with McMurray's and Steinmann's testing.  She was diagnosed with patellofemoral pain in the right knee and a possible right knee medial meniscal tear.  In April 2013, she underwent arthroscopic surgery for her meniscus.  

She was afforded another VA knee examination in April 2013 and she reported pain, giving way, and difficulty with prolonged standing, walking, and sitting.  A physical examination revealed flexion to 110 degrees with pain, extension to 0 degrees, and no additional loss of function due to repetitive use testing.  Testing revealed normal joint stability and no evidence of recurrent subluxation or lateral instability, ankylosis, or genu recurvatum, but there was evidence of frequent joint pain associated with a meniscus condition.  

At the February 2015 examination, she reported pain, locking, giving way, swelling, and difficulty with prolonged sitting, standing, or walking.  A physical examination revealed flexion to 110 degrees with pain, extension to 0 degrees with pain, and no additional loss of function due to repetitive use testing.  There was evidence of tenderness to palpation and effusion and crepitus, but not ankylosis.  Testing revealed normal joint stability but no recurrent effusion.  The examiner indicated there was a meniscus condition which caused frequent episodes of locking, pain, and effusion.  The examiner referenced an MRI from August 2014 which was negative with no evidence of internal derangement.  

Finally, during an April 2017 VA examination, she reported difficulty with prolonged standing, walking, and sitting and flare-ups.  A physical examination revealed flexion to 120 degrees with pain, extension to 0 degrees with pain, and no additional loss of function due to repetitive use testing, fatigue, weakness, incoordination, or lack of endurance.  There was evidence of tenderness to palpation and effusion and pain on weight-bearing, but not ankylosis.  Testing revealed normal joint stability and recurrent effusion.  Although the examiner indicated there was no meniscus condition, she noted the Veteran underwent arthroscopic debridement in 2013.  

In consideration of the evidence, the Board finds that the Veteran is not entitled to a higher rating for her right knee disability based on limitation of motion because the evidence does not show flexion to 30 degrees or extension to 10 degrees, even with pain, during any period on appeal.  

Because of the Veteran's history of a meniscus condition, the Board considered whether she was entitled to separate compensable ratings under Diagnostic Codes 5258 and 5259.  See Lyles v. Shulkin, U.S. Vet. App. (No. 16-0994, November 29, 2017).  The Board finds that a separate rating is warranted under Diagnostic Code 5258 for her symptoms prior to her surgery on April 4, 2013.  Specifically, private records show that she was diagnosed with a meniscal tear in January 2013 after complaints of pain, giving way, popping, and catching.  Accordingly, a separate rating is warranted under Diagnostic Code 5258 for these symptoms from January 25, 2013 until April 4, 2013, at which time she underwent arthroscopic surgery.  The Board finds that a separate rating is not warranted prior to January 25, 2013 because the earlier medical evidence does not document a meniscal condition.  Specifically, tests were conducted during the March 2011 VA examination to assess the meniscus and the results were negative.   

From April 2013 through June 2013, she had a total rating based on convalescence following knee surgery.

The Board further finds that a separate rating is warranted under Diagnostic Code 5259 for her symptoms following her arthroscopic surgery as VA examinations show that she experiences effusion, locking, and giving way related to her meniscus condition. 

The Board also considered whether she was entitled to a separate rating under Diagnostic Code 5257 based on her complaints of giving way, but finds that she is not.  The Veteran's complaints of giving way have been related to her meniscal condition, for which a separate rating has been awarded.  Additionally, instability tests were consistently negative throughout the period on appeal.  Accordingly, a separate rating under Diagnostic Code 5257 is not warranted.  

Finally, the Board considered whether the Veteran is entitled to higher ratings due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In making this determination, the Board considered the Veteran's testimony regarding her symptoms, VA examination reports, and VA and private treatment records.  The Board finds that her symptoms and flare-ups do not produce functional loss that is manifested by adequate evidence of disabling pathology for higher ratings.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 38.  Additionally, her disability rating based on limitation of motion already accounts for the extent to which her symptoms reduced range of motion, including after repetitive use testing.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to higher ratings for her knee disabilities on these bases.   

Higher Initial Rating for Right Leg Shin Splints

The Veteran contends that she is entitled to a compensable initial rating for her right leg shin splints disability.

The Board finds that she is not entitled to a compensable rating for the entire period on appeal because her symptoms do not satisfy the criteria under Diagnostic Codes 5003, 5262, or other relevant codes.  She was afforded VA examinations in July 2007, March 2011, April 2013, February 2015, and April 2017.  In July 2007, a physical examination revealed normal anterior tibias with no swelling or tenderness and the impression was a normal examination of both anterior tibias with symptoms consistent with mild shin splints.   In March 2011, the Veteran reported that the pain is intermittent and flares approximately twice per week.  She did not experience any limitations except during flare-ups, when she cannot walk or stand for prolonged periods.  A physical examination revealed full strength in her lower extremities and normal reflexes and x-rays were unremarkable.  The examiner noted there was no associated knee or ankle disability and the only impairment caused by her shin splints is pain, particularly with running.  

In April 2013, during a knee examination, the examiner indicated that the Veteran did not have shin splints or medial tibial stress syndrome.  In February 2015, an examination revealed no tenderness along the shins, swelling, or skin changes.  The examiner diagnosed her with bilateral shin splints that did not affect range of motion of the knee or ankle, but caused pain along shins while walking.  Finally, during the April 2017 examination, the Veteran denied pain in her shins and the examiner concluded that there was no current diagnosis of right leg shin splints.  

The Board also reviewed the VA and private medical records associated with the claims file, which revealed few relevant complaints and did not document any knee or ankle condition associated with the shin splints.   

The Board acknowledges the Veteran's contention that she is entitled to a higher rating.  The Board, however, finds that the lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of the impairment associated with the Veteran's right leg shin splints disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

The Board has also considered whether the Veteran is entitled to a higher rating due to functional impairment for this period under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran reports intermittent pain in her shins that occasionally impair walking and standing for prolonged periods, these symptoms are not sufficient or regular enough to warrant an increased rating. 

ORDER

Service connection for residual scars from breast reduction surgery is granted.

Entitlement to a rating in excess of 10 percent for the low back disability prior to March 22, 2011, and in excess of 20 percent after March 22, 2011, is denied.

Entitlement to a rating in excess of 10 percent for the right knee disability based on limitation of flexion is denied.

Entitlement to a separate 10 percent rating for the right knee disability under Diagnostic Code 5258 is granted, effective January 25, 2013 to April 4, 2013.  

Entitlement to a separate 10 percent rating for the right knee disability under Diagnostic Code 5259 is granted effective April 4, 2013.  

Entitlement to a compensable rating for the right leg shins splints disability is denied.


REMAND

The Veteran contends that she has left foot plantar fasciitis and left leg shin splints that are related to service.  An April 2017 VA examination found no evidence of left foot plantar fasciitis, but recent VA medical records document treatment for left foot plantar fasciitis.  Resolving reasonable doubt in favor of the Veteran, the Board will proceed as though there is a current diagnosis. 

The examiner opined that the right foot plantar fasciitis was related to service because service treatment records showed a diagnosis of right foot plantar fasciitis in service.  She further opined that the left foot plantar fasciitis was not related to service because there was no treatment in service.  The service treatment records show, however, complaints of left foot pain when walking and standing in April 2004, which resulted in a two week profile.  In May 2004, she was assigned another temporary physical profile restriction based on her lower extremities.  A remand is therefore necessary to assess whether the Veteran's left plantar fasciitis is related to the in-service complaints of left foot pain. 

Regarding the left leg shin splints, the April 2017 examiner opined that left shin splints were not related to service because there was no treatment in service.   A service treatment record from January 2002 appears to show, however, treatment for left leg shin splints.  The document indicates that one leg is affected and an examination revealed tenderness to palpation.  While the medical notes are mostly illegible, the letter 'L' is circled in response to the question 'Where?,' indicating that the left leg is the affected limb.  A remand is therefore necessary to assess whether the Veteran's current left leg shin splints diagnosis is related to the January 2002 diagnosis. 

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an appropriate VA examiner for an addendum medical opinion on the issues of service connection for left foot plantar fasciitis and left leg shin splints.  

The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is unnecessary unless otherwise determined by the examiner.  After a complete review of the claims file, the examiner should provide answers to the following: 

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's left foot plantar fasciitis began in or is otherwise related to service?

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's left leg shin splints began in or is otherwise related to service?

The examiner should consider, and note consideration, of the following: the in-service diagnosis of left leg shin splints in January 2002; and in-service complaints of left foot pain which resulted in a temporary profile in April and May 2004. 

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After completion of the above, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


